Citation Nr: 1541118	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The Veteran has asserted that his symptoms associated with GERD have increased since they were last evaluated in the August 2012 VA examination.  Accordingly, an updated examination must be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007), See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his GERD, and make arrangements to obtain all records not already associated with the claims files.  Also, ensure an updated record of VA treatment is associated with the file.

2.  After receipt of records, schedule an appropriate examination for a report on the current severity of the Veteran's GERD.  The examiner is asked to review his claims file prior to the examination, and to conduct a complete examination.  
The examiner is asked to elicit from the Veteran all symptoms that he attributes to his GERD, and then to confirm or deny whether the symptoms are objectively observable and attributed to GERD.  All symptoms of GERD are to be listed.  

His GERD is currently rated under DC 7346, pertaining to hiatal hernia.  The examiner is asked to address the criteria in that code, which include: epigastric distress, and its frequency, and whether it is accompanied by dysphagia, pyrosis, and/or regurgitation, substernal or arm or shoulder pain; pain, vomiting, material weight loss and hematemesis or melena with moderate anemia.  The examiner is asked to opine as to whether his symptoms combine to cause CONSIDERABLE or SEVERE (one or the other, not both) impairment of health.

All opinions are to be accompanied by explanatory rationale, citing to evidence in the record and medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




